Citation Nr: 0828674	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-00 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for headaches, including as 
secondary to in-service chickenpox.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran had active military service from July 1951 to 
July 1955. 

In March 1956, the veteran filed a claim for service 
connection for constant headaches.  In a May 1956 rating 
decision, the RO denied the claim, noting that he was treated 
in service for an acute condition of chickenpox which was not 
considered to be productive of residuals, such as the 
headaches complained of by the veteran.

After being notified of the May 1956 denial, the veteran 
submitted a June 1956 statement which indicated that he 
wished to appeal the May 1956 decision concerning his claim 
for service connection for headaches.  Thereafter, the RO 
sent the veteran a June 1956 letter and enclosed a VA Form P-
9.  The RO indicated that in order for the appeal to be 
considered by the Board on the basis of the entire record of 
the case, the enclosed VA Form P-9 (completed with signature, 
claim number, and present address) was to be promptly 
returned to the office.  When the veteran did not respond to 
the June 1956 letter or send in a completed VA Form P-9 as 
requested, the RO took no further action concerning this 
matter. 

The veteran attempted to reopen his claim for service 
connection for headaches, claimed as secondary to in-service 
chickenpox in January 2002.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a March 2002 
rating decision by the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the veteran's application to reopen a previously 
denied claim of entitlement to service connection for 
headaches, for failure to submit new and material evidence.

In May 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO.  A copy of the 
transcript of that hearing is of record.  During that 
hearing, the veteran raised a claim regarding whether a 
rating decision of May 28, 1956, which denied service 
connection for headaches, was based on clear and unmistakable 
error.  As that issue is not currently on appeal, it is again 
referred to the RO for appropriate action.
In an October 2004 decision, the Board denied the veteran's 
application to reopen a previously denied claim of 
entitlement to service connection for headaches, for failure 
to submit new and material evidence.

The veteran appealed the October 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2005 Joint Motion for Remand, it was noted that 
the Board did not address whether the veteran's June 1956 
submission constituted an application for review on appeal to 
the VA Administrator.  In a November 2005 Order, the Court 
vacated the October 2004 Board decision and remanded this 
matter to the Board for readjudication.  Thereafter, in a 
March 2007 decision, the Board continued the denial of the 
veteran's application to reopen the claim of service 
connection for headaches, finding that the veteran did not 
properly appeal the May 1956 rating decision and it became 
final. 

The veteran appealed the March 2007 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2008 Joint Motion for Remand, it was noted that 
the Board failed to provide an adequate statement of the 
reasons and bases for its conclusion that the veteran failed 
to perfect his appeal from the May 1956 rating decision.  In 
a March 2008 Order, the Court vacated the March 2007 Board 
decision and remanded this matter to the Board for 
readjudication.

As noted above, the RO and Board have both previously 
considered the May 1956 rating decision denying this claim as 
final and binding on the veteran on the premise he did not 
appeal it.  And, as such, the RO and Board characterized the 
issue on appeal as whether new and material evidence has been 
submitted to reopen the claim for entitlement to service 
connection for headaches, claimed as secondary to in-service 
chickenpox.  See 38 C.F.R. § 3.156 (2007).  However, the 
Board, as repeatedly instructed in the October 2005 and March 
2008 Joint Motions, will now consider whether the June 1956 
statement submitted by the veteran can be construed as a 
timely appeal (or a request for review on appeal to the VA 
Administrator as it was defined in 1956).  

Evidence of record shows that the veteran submitted the June 
1956 statement within one year of being notified of that May 
1956 rating decision, indicating his desire to appeal the 
decision concerning the claim for service connection for 
headaches and containing his signature, claims file number, 
address, and dates of service.  The Board finds that this 
statement was tantamount to a request for review on appeal to 
the VA Administrator under governing regulations effective 
during 1956.  See Veteran's Regulation No. 2(a), Part II, §§ 
I - XI (1933); 38 C.F.R. §§ 3.333, 19.2 (1956).  
Consequently, the May 1956 rating decision is not final and 
binding on the veteran, and a new and material evidence 
analysis is not warranted in this case.  See Myers v. 
Prinicipi, 16 Vet. App. 228 (2002).

Before proceeding with a de novo review of the veteran's 
claim for service connection for headaches without returning 
it to the RO for initial consideration, the Board must first 
determine whether or not this would potentially harm the 
veteran's claim.  The Board's review of the relevant 
documents in this case, to include the March 2002 rating 
decision, the May 2004 hearing transcript, and multiple 
statements by the veteran, shows that the RO considered the 
claim for service connection on a de novo basis and the 
veteran consistently argued this matter as a claim for 
service connection.  Therefore, as the RO has, in effect, 
already considered the claim on a de novo basis, no harm will 
result to the veteran if the Board also considers this matter 
on a de novo basis without returning it to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As a final preliminary matter, this appeal has been advanced 
on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2007).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Headaches, including as secondary to in-service 
chickenpox, are not shown to be related to events, disease, 
or injury during military service.


CONCLUSION OF LAW

Headaches, including as secondary to in-service chickenpox, 
were not incurred in or aggravated by during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for entitlement to service 
connection for headaches were received in March 1956 and 
December 2001.  In February 2002 correspondence, he was 
notified by the RO of the provisions of the VCAA as they 
applied to service connection claims.  The letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim as well as 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  Thereafter, the claim 
was reviewed and a statement of the case was issued in 
November 2003.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
veteran's service treatment records and all relevant private 
treatment records and VA treatment records pertaining to the 
claimed headache condition have been obtained and associated 
with his claims file.  

VA need not conduct an examination with respect to the claim 
for service connection for headaches on appeal, as 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent medical 
evidence does not provide any indication that the veteran's 
claimed headache disability may be associated with his 
military service.

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  

Laws and Regulations

VA law and regulations that were in effect at the time of the 
veteran's March 1956 claim provided that basic entitlement to 
disability compensation could be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 310 (1956); 38 C.F.R. § 3.77 (1956). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  
Determinations as to service connection were to be based on a 
review of the entire evidence of record in the individual 
case with due consideration extended to the defined and 
consistently applied policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts shown in each case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arose regarding service connection, such doubt was to be 
resolved in favor of the veteran.  See 38 C.F.R. § 3.63(a) 
(1956).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2007).

Factual Background and Analysis

The veteran contends that he currently suffers from headaches 
as a result of his active military service, to include in-
service chickenpox.  Considering the claim in light of the 
above-noted legal authority, the Board finds that the weight 
of the evidence is against the claim.

Received in March 1956 was the veteran's application for 
service connection for headaches.  On the form, he alleged 
constant headaches since October, 1952.  

Service treatment records reflect that the veteran was 
hospitalized for chickenpox in May 1955.  Hospital records do 
not indicate that the veteran was treated with medication.  
In his June 1955 service discharge examination, the examiner 
noted that the veteran had chickenpox in June 1955 and still 
has frequent headaches.  

In a March 1956 certificate of attending physician, R.W.B., 
M.D. indicated that he had treated the veteran in September 
1955 and listed clinical findings of headaches, anorexia, and 
abdominal discomfort since discharge from the Army.  In an 
April 1956 certificate of attending physician, C.E.K., M.D. 
indicated that he had treated the veteran in August 1955.  It 
was noted the veteran had developed chickenpox shortly before 
he was discharged from service and has not felt well since.  
An isolated post-service VA pain management treatment note 
dated in February 2002 reflects complaints of headache pain.  

During his May 2004 hearing, the veteran indicated that he 
has had faint headaches from discharge until the present that 
cause drowsiness as well as dizziness and affect his 
eyesight.  He further asserted that his claimed headaches are 
related to military service because he was in the military 
service when the headaches started.  

With the exception of a single notation of a reported 
headache on his June 1955 discharge examination report, the 
veteran's service treatment records do not reveal any 
findings, diagnosis, or treatment of a chronic headache 
disability during active service.  After clinical findings of 
headaches shortly after service in August and September 1955, 
evidence of record contains only an isolated February 2002 VA 
treatment note with a noted complaint of headache pain.  
Without competent evidence of an in-service chronic headache 
disability or a continuity of symptomatology exhibited 
throughout the years after active service, entitlement to 
service connection for headaches is not warranted.  See also 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of 
a prolonged period without medical complaint after service 
can be considered as a factor in determining a service 
connection claim).  Significantly, the record also includes 
no competent medical opinion establishing a medical 
relationship between the post-service diagnoses of headaches 
to any established event in service, including in-service 
treatment for chickenpox, and neither he nor his 
representative has presented, identified, or alluded to the 
existence of, any such opinion.

In connection with the claim, the Board also has considered 
the assertions the veteran and his representative have 
advanced on appeal in multiple written statements.  However, 
the veteran cannot establish a service connection claim on 
the basis of these assertions, alone.  While the Board does 
not doubt the sincerity of the veteran's belief that his 
current headache disability is associated with military 
service, this claim turns on a medical matter-the 
relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson lacking the 
appropriate medical training or expertise, the veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

For the foregoing reasons, the claim for service connection 
for headaches, claimed as secondary to in-service chickenpox, 
must be denied.  In arriving at the decision to deny the 
claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for headaches, including as 
secondary to in-service chickenpox, is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


